 In the Matter of Dow CHEMICAL COMPANY, BAY CITY DIVISION, EiII-PLOYERandPATTERN MAKERS ASSOCIATION OF SAGINAW AND VICIN-ITY,PATTERN MAKERS LEAGUE OF NORTH AMERICA, A. F. OF L.,PETITIONER,Case No. 7-B-2690.-Decided April 23, 1948Mr. C. Emerson Price,of Midland, Mich., for the Employer.Messrs. Lester G. MossnerandGerald E. Noe,of Saginaw, Mich.,for the Petitioner.Messrs.Malcolm G. HouseandWebster S. Swank,of Saginaw,Mich., for the Intervenor.DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, hearing in this case was held at Bay City,Michigan, on December 22 and 23, 1947, before Henry N. Casselman,hearing officer.The hearing officer's rulings made at the hearing arefree from prejudicial error and are hereby affirmed.Upon the entire record in the case, the National Labor RelationsBoard 2 makes the following :FINDINGS OF FACT1.TI-IE BUSINESS OF TILE EMPLOYERDow Chemical Company, a Delaware corporation, operates a num-ber of plants in Michigan, as well as plants in North Carolina, Cali-fornia, Texas, and Canada.The only plant involved in this proceed-ing is located at Bay City, Michigan, where the Employer is engagedin magnesium foundry and fabrication operations.During the fiscalyear 1947, the Employer purchased, for its Bay City Division, over$700,000 worth of raw materials, 15 percent of which came from out-'The Employer's request for oral argument is hereby denied inasmuch as the record andbriefs filed herein,in our opinion,adequately present the issues and positions of the parties.'Pursuant to the provisions of Section 3 (b) of the National Labor Relations Act, theBoard has delegated its powers in connection with this case to a three-man panel consistingof Members Houston, Murdock,and Gray.77 N, L. R. B., No. 46.328 DOW CHEMICAL COMPANY329side the State of Michigan.The value of the Employer's finishedproducts for the same period was over $2,000,000, 90 percent of whichwas sold and shipped outside the State.The Employer admits and we find that it is engaged in commercewithin the meaning of the National Labor Relations Act.II.THE ORGANIZATIONS INVOLVEDThe Petitioner is a labor organization affiliated with the AmericanFederation of Labor, claiming to represent employees of the Em-ployer.Dow Metal Local 804, International Union, United Automobile,Aircraft and Agricultural Implement Workers of America, C. I. 0.,herein called the Intervenor, is a labor organization affiliated with theCongress of Industrial Organizations, claiming to represent employeesof the Employer.III.THE QUESTION CONCERNING REPRESENTATIONThe Employer refuses to recognize the Petitioner as the exclusivebargaining representative of employees of the Employer until the Peti-tioner has been certified by the Board in an appropriate unit.The Intervenor, which has represented the Employer's employees ina plant-wide unit, including the pattern makers, since its certificationfollowing a consent election, in 1941, contends that its collective bar-gaining agreements bar this proceeding. Its contract with the Em-ployer expired on February 2,1947.During the period of negotiation,the expired contract was verbally extended several times, and the Em-ployer issued a unilateral statement of policy.A. new written con-tract was executed on May 6, 1947.The Petitioner notified the Em-ployer of its desire to bargain on April 30, 1947, and filed its petitionon May 8,1947.We find that this notice was timely, and the Interven-or's contract does not preclude a present determination of representa-tatives.3We find that a question affecting commerce exists concerning therepresentation of employees of the Employer, within the meaning ofSection 9 (c) (1) and Section 2 (6) and (7) of the Act.IV.THE APPROPRIATE UNIT; THE DETERMINATION OF REPRESENTATIVESThe Petitioner seeks a unit composed of all pattern makers andapprentices of the Employer at its Bay City plant .4The Employer4Matter of Eicor,Inc.,46 N. L. it. B. 1035;Cf.Matter of General Electric -X-RayCorporation,67 N. L.it. B. 997.'At the time of the hearing,there were nine wood and metal pattern makers, one ofwhom was on leave, in the unit sought by the Petitioner.These employees are classifiedby the Employer as "master pattern makers."There were no apprentices on the pay roll. 330DECISIONS OF NATIONALLABOR RELATIONS BOARDand the Intervenor contend that their successful history of collectivebargaining since 1941 demonstrates that the plant-wide unit is themost appropriate one.The Pattern shop is located in a separate building.The foremenof the pattern shop have under their supervision the pattern makers,the pattern crib clerk, the pattern storage clerks, and the patternmolder.The pattern makers are men of many years' experience, havethe highest wage rate in the plant, and are conceded by all the partiesto be highly ,skilled' craftsmen.They spend from two-thirds to nine,tenths of their time in the foundry or at other places in the plant chang-ing or repairing patterns where they are being used; the remainderof their time is spent in making new patterns.The Employer contended that the introduction of another unioninto its plant will bring jurisdictional conflict and loss of the coopera-tion needed between pattern makers and production workers. In-dustrial disruption, however, is not the inexorable consequence of mul-tiple union representation.There is no evidence in the present casethat the Petitioner's representation of pattern makers will produceuncooperativeness.The Employer and the Intervenor contended that if a unit of patternmakers is established, the crib clerk, storage clerks, and molder shouldbe included. Such employees, however, are not skilled pattern makers.The nature of their work and their rates of pay are more closely akinto those of other employees throughout the plant than to those of thepattern makers.The Employer and the Intervenor contended furtherthat there were approximately 15 employees who had seniority in thepattern shop, but who were working elsewhere in the plant as a resultof curtailment of the pattern shop, who should be permitted to voteif an election is directed.The identity of, these men, the characterof their present employment, the amount of skill possessed by each,and the seniority held by each was not shown. Nor was there anyindication that the Employer expected its volume of work to increaseto such an extent as to necessitate the transfer of any or all of theseemployees to the pattern shop.We find there is insufficient evidencein the record for including the crib clerk, storage clerks, or molder ina unit of pattern makers; or for allowing persons not currently em-ployed as pattern makers to vote in the election.We find that the pattern,.makers herein constitute a highly skilled,well-recognized, craft group.We believe that they may, if they sodesire, constitute a separate unit, notwithstanding their previousinclusion in a broader unit.However, the Board will not make any unit determination until ithas first ascertained the desires of the employees involved.We shall DOW CHEMICAL COMPANY331direct that an election be held among all wood and metal patternmakers and apprentices employed by the Employer at its Bay City,Michigan, plant, excluding supervisors. If, in this election, the em-ployees select the Petitioner, they will be taken to have indicated theirdesire to constitute a separate bargaining unit.We shall not placethe Intervenor's name on the ballot inasmuch as the local has notcomplied with Section 9 (f), (g), and (h) of the Act, as amended.DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for the pur-poses of collective bargaining with Dow Chemical Company, Bay CityDivision, Bay City, Michigan, an election by secret ballot shall be con-ducted as early as possible, but not later than thirty (30) days fromthe date of this Direction, under the direction and supervision of theRegional Director for the Seventh Region, and subject to Sections203.61 and 203.62 of National Labor Relations Board Rules and Regu-lations-Series 5, among the employees in the voting group describedin Section IV, above, who were employed during the pay-roll periodimmediately preceding the date of this Direction, including employeeswho did not work during said pay-roll period because they were illor on vacation or temporarily laid off, but excluding those employeeswho have since quit or been discharged for cause and have not beenrehired or reinstated prior to the date of the election, and also exclud-ing employees on strike who are not entitled to reinstatement, to deter-mine whether or not they desire to be represented by Pattern MakersAssociation of Saginaw and Vicinity, Pattern Makers League ofNorth America, A. F. of L., for the purposes of collective bargaining.MEMBER GRAY took no part in the consideration of the aboveDecision and Direction of Election.